Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-5 in the reply filed on August 23, 2002, is acknowledged.
Claims 6-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected methods, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 23, 2022.

Claim Objections
Claim 2 objected to because of the following informalities:  There should be a comma between lithium and silver. Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



	Claims 2 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 
In claim 2, applicant needs to clarify whether “said pieces” are the pieces that are broken prior to heating or if applicant is referring to some version of these pieces following incineration so that the organic components are no longer present. 
It is indefinite in claim 3 how the organic components are extracted after the organic components are incinerated. The organic components either will not be present, and cannot be extracted, or be in a different form that is extracted. 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The disclosure discusses using an organic solvent to extract organic components or metal compounds but not following a step of incineration (See 00010; See Figures 3 and 5). Therefore, the claimed language does not have support of the specification. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gurta (US 3,912,534) in view of Akai (US 2005/0028556).
Gurta teaches that laminated glass is crushed to pieces of less than 100 cm2 (finely divided; 2 square inches (col. 2, lines 6-51)) and that these pieces are heated to a temperature where organic material is burned off but glass remains in pieces so that the glass can be recovered and remelted at a later step for recycling (abstract; summary of the invention). The temperature is taught to remove organics and leave glass as it goes into the combuster. Gurta does not teach electrochromic glass.
Gurta teaches recycling laminated glass but not electrochromic. Akai teaches a method for recycling all types of waste glass including that used in cathode tubes and car windshiels, which often have metals or different laminates added. Akai teaches a great need for recycling of waste products, specifically glass waste products, so it would have been obvious to one of ordinary skill to be motivated by this need to recycle to try the process of Gurta in view of Akai on any type of glass (Background art; 0001). Additionally, based on the wide range of glasses that can be treated in Akai, one of ordinary skill in the art would have an expectation of success in recycling other types of glass that exist on buildings or in cars. 
Regarding claim 4, Gurta teaches that air is used in the combustion (col. 2, lines 53-56). 
Regarding claim 5, Gurta teaches that glass is left and also carbon residue (ash)(Summary of the invention). 
Gurta and Thompson do not teach an acid treatment. 
Akai  teaches that the waste glass is recycled. An acidic solution is used to treat the glass in order to dissolve metals, which can be recovered (0109). The pH will overlap the claimed range because the metals in glass are dissolved, so the pH will need to be in the claimed range. Additionally, Akai teaches that one of ordinary skill in the art would know how to adjust the pH in order to arrive at the desired metal dissolving and separation (Example; 0088, 0097, 0120). Akai teaches that the grain diameter of the pulverized waste glass I not more than 100 microns (087). It would have been obvious to one of ordinary skill in the art at the time of the filing to perform this acidic treatment in order that valuable metals that are located in the glass be removed so that they can be recovered and recycled while the silicon can still be reused as glass. All pieces of art are directed toward glass recycling and Akai teaches that it is known that these valuable metals will be present. 
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gurta (US 3,912,534) in view of Akai (US 2005/0028556), further in view of Thompson et al (US 20090209667). 
Thompson teaches a type of laminated glass that is treated with an organic solvent in order to extract impurities in a recycling process. As Thompson teaches that this is a desirable step in recycling glass, one of ordinary skill in the art would be motivated to use the process of Thompson in order to remove the impurities taught in Gurta for recycling. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S SWAIN whose telephone number is (571)270-5832. The examiner can normally be reached Monday-Friday 10:00-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA S SWAIN/             Primary Examiner, Art Unit 1732